Title: To James Madison from William Kirkpatrick, 22 April 1802
From: Kirkpatrick, William
To: Madison, James


					
						Sir.
						Malaga 22 April 1802.
					
					You will find inclosed duplicate of the Letter I had last the Honor of addressing you on 

the 9 Feby. Since then little novelty, worthy of your notice, has occurred in this Quarter.
					On the 12 Inst. Capt Sterett of the Schooner Enterprize came in here from Gibraltar, to 

Water, and again proceeded on the 16 do. for Malta in quest of the Boston Frigate, to deliver his 

dispatches to Capt McNeil. Capt Bainbridge in the Essex continues to blockade the Tripoline 

Cruizer at Gibraltar, and I have Just received Information that the Philadelphia had arrived at 

Leghorn towards the latter end of last month, and would sail in a few days, with such American, 

and Swedish Vessels as offered for Marseilles, Barcelona, Alicante, and this Place. I consequently 

daily look for her.
					The Advices from the Coast of Barbary, I am sorry to say, are of a very distressing nature. 

The Plague having again broke out at Oran, Arzew and on the Coast of Riff about five day’s Journey 

from Tetuan, such Vessels as arrive from these Places are not allowed to enter our mole, but turned 

off immediately without any Communication. In this City, and the Adjacent Country, the 

greatest good Health prevails, and as last Season We had no Return of the Yellow Fever, it is 

generally supposed We will not be further incommoded by it.
					No Innovation has taken Place in the Quarantine Laws, on Vessels from the United 

States since the Regulation mentioned in my last. Vessels that do not Come furnished with a 

Bill of Health Certified by the Spanish Consul Resident in the District they proceed from, are 

kept in Observation the number of days that the Deputies of this Board of Health think proper, 

tho’ they seldom exceed from Ten to Twenty. With Sentiments of much Respect, and Esteem, I am 

Sir, Your most obed & hum
					
						Willm: Kirkpatrick,
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
